 In the Matter-OfMONROEMOODYMARTIN AND WESLEY MAT-THEWMARTIN, D/B/A MARTINBROTHERS,EMPLOYERandRETAIL,WHOLE-SALE & DEPARTMENT STOREUNION,CIO, PETITIONERCase No. 10-RC-531.-Decided June 8, 1949DECISIONANDORDERUpon an amended petition duly filed, a hearing was held beforeLeroy W. C. Mather, hearing officer of the National Labor RelationsBoard.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer, Monroe Moody Martin and Wesley MatthewMartin, are partners, doing business in Atlanta, Georgia, at MartinBrothers.They are engaged in the manufacture of dentures, crowns,inlays, and bridges for members of the dental profession.During theyear 1948, the Employer purchased supplies, raw materials, and equip-ment valued in excess of $25,000, of which approximately 75 percentwas purchased outside the State of Georgia.During the same periodthe Employer sold products valued in excess of $25,000, of which ap-proximately 25 percent was shipped to points outside the State ofGeorgia.The Employer moved to dismiss the petition upon the ground thatit is not engaged in commerce within the meaning of the Act.Whilewe do not find that the operations of the Employer are unrelated tocommerce, we are of the opinion that, as these operations are essen-tially local in character, to assert jurisdiction in this case would noteffectuate the policies of the Act .2Accordingly, we shall dismiss thepetition.1The recordhas been amendedto show thecorrect name of the Employer.2Matter of Ray-Lyon Co., Inc.,83 N. L. R.B. 487, and casecited therein.84 N. L. R. B, No. 2.853396-50-vol. 84-321 22DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the basis of the foregoing findings of fact, and upon the entirerecord in this case, the National Labor Relations Board hereby ordersthat the petition herein be, and it hereby is, dismissed.